Citation Nr: 1646437	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-31 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a right knee disability, to include degenerative arthritis.

3.  Entitlement to service connection for a left knee disability, to include degenerative arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; C.M.
ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the Milwaukee, Wisconsin RO.

In June 2016, the Veteran testified at a hearing held at the Milwaukee RO before the undersigned veterans law judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).

FINDINGS OF FACT

1.  A Board decision of October 1981 denied service connection for a bilateral knee disorder on the basis that a preservice bilateral knee disorder was not aggravated by military service.  The Veteran was notified in writing of the decision, which became final.

2.  Evidence received since the October 1981 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  A disability that resulted in the Veteran's arthritis of the right knee clearly and unmistakably preexisted entry into service and did not increase in severity beyond the natural progression during or as a result of service.

4.  A disability that resulted in the Veteran's arthritis of the left knee clearly and unmistakably preexisted entry into service and did not increase in severity beyond the natural progression during or as a result of service.

CONCLUSIONS OF LAW

1. The October 1981 Board decision, which denied service connection for a bilateral knee disorder, is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1980); currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2. The evidence received since the October 1981 Board decision is new and material, and the claim for entitlement to service connection for bilateral knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015)

3.  A disability resulting in arthritis of the Veteran's right knee preexisted service and was not aggravated by active duty service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015)

4.  A disability resulting in arthritis of the Veteran's left knee preexisted service and was not aggravated by active duty service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has satisfied the notification and duty-to-assist provisions of the law.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must notify the claimant and the claimant's representative, if any, of any information and evidence not previously provided to VA that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA must specifically inform as to any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  The Veteran was given VCAA notice by a letter of May 2012.

The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  Required VA assistance includes providing a medical examination or obtaining a medical opinion when necessary for a decision on the claim.  See 38 U.S.C.A. §§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

In the instant case, the evidence of record includes the Veteran's statements, service treatment records, and private treatment records.  The Veteran underwent a VA examination for knee and lower leg conditions in July 2012.  The examiner interviewed and examined the Veteran as to his disability, reviewed the Veteran's claims file including his medical history, and provided a rationale for the medical opinion.  The July 2012 examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In conducting the June 2016 Board hearing, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the criteria necessary to substantiate the claim.  The VLJ fully explained the issue on appeal and suggested the submission of evidence that would be beneficial to the Veteran's claim.

Application to reopen claim

The Veteran seeks service connection for a bilateral knee disorder based on a theory of in-service aggravation of a preexisting condition.  See Veteran's claim of April 2012.  A Board decision of October 1981 denied the Veteran's claim of entitlement to service connection for a bilateral knee disorder on the basis that a preservice bilateral knee disorder was not aggravated by military service.  The Veteran was notified in writing of the decision, which became final.  See 38 C.F.R. § 20.1100 (2015).
A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" means that the evidence was not previously submitted to the agency decision-maker.  "Material" means that the evidence, by itself or when considered with existing evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2015).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  Whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" is not a separate determination but rather part of the determination of whether the submitted evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board must presume the credibility of the evidence when evaluating whether new and material evidence has been received.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board need not, however, consider credible that which is patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the October 1981 Board decision, the evidence of record consisted of service treatment records, statements of the Veteran, and an October 1980 VA medical examination report.  Following the Board decision, the Veteran has submitted private treatment records and written statements.  He also testified at a June 2016 Board hearing.

Upon review of the record, the Board concludes that the Veteran has submitted new and material evidence as to the unestablished fact of whether his current disability was aggravated by service.  A November 2012 letter from the Veteran's private treating physician arguably attempts to link the Veteran's current disability with in-service injury as reported by the Veteran.  Specifically, the doctor stated in relevant part: "I do not have records from the VA for the time of his injury.  He says he was seen and this is documented in your records. ... Based on our records and my interpretation of the timeline of knee problems, I think if there is documentation for a knee injury during the time of his service, this is the best way to determine compensation for a service related injury."  See November 2012 letter of Dr. P. I.

The doctor's letter, while problematic as an actual nexus opinion, represents new and material evidence when considered in connection with existing evidence of record as to the Veteran's in-service symptoms and treatment.  See 38 C.F.R. § 3.156(a) (2015).  Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). With new and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a bilateral knee disability is reopened.

Service connection for bilateral knee disorder

Legal criteria

Service connection may be granted for disability or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§ 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  VA must give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

For certain chronic disorders, such as arthritis, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2015).  When the fact of chronicity in service is not adequately supported, presumed service connection may be established by a showing of continuity of symptomatology after discharge.  See 38 C.F.R. § 3.303(b) (2015).

A veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The term "noted" denotes only such conditions as are recorded in examination reports.  See 38 C.F.R. § 3.304(b) (2015).  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1) (2015).

The presumption of soundness attaches only where there has been an induction examination during which the disability about which a veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  If no preexisting condition is noted upon entry into service, the claimant is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Analysis

The Veteran seeks service connection for a bilateral knee disorder based on a theory of in-service aggravation of a preexisting condition.  See Veteran's claim of April 2012.  The Veteran has been diagnosed with "status post transposition of patellae (for Congenital Dislocation of Patellae), "bilateral DJD (Secondary to Surgery 1974)," and "chondrocalcinosis."  See July 2012 VA examination report.  He has also been diagnosed with "patellar instability" and "pseudogout in the knees."  See November 2012 letter of Dr. P. I.
The Veteran's June 1977 enlistment examination report noted: "1967-1974 Recurring symptoms, both knees - recurrent buckling, partial.  First few times knees painful + swelling, but not rest of the time. 1974- Operations on both knees, 'tightened up the ligaments.'  No symptoms since, active, plays... [illegible]. Turns out on requestioning he had bilateral dislocating patellae and the surgery was done for correction of this."  The clinical evaluation of the report was: "3/4" scar both knees, otherwise normal exam of both lower extremities.  Significant or interval history: 1974-surgery for bilateral chronically dislocating patellae. . . [illegible] . . .x-rays in July 1977.  Examinee is qualified."

The Veteran's entrance examination notes a history of knee symptoms and surgery, documents "no symptoms since," and finds the Veteran's knees to be "normal" except for scars.  Accordingly, the Board finds that no disorder other than scars was noted at entrance into service within the meaning of 38 U.S.C.A. § 1111.  Reference on an induction examination to a history of preservice conditions does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1) (2015).  The presumption of soundness thus attaches in this case and can be rebutted only by clear and unmistakable evidence that the Veteran's disability both pre-existed service and was not aggravated by service.

Upon review of the record, the Board finds clear and unmistakable evidence that the Veteran's disability preexisted his entry into active service.  The July 2012 VA examiner found that "arthritic changes naturally developed" and that the Veteran "had been developing arthritis since surgery in 1974 for congenital knee condition."  Although the first x-ray evidence of bilateral arthritis dates from a service treatment record of July 1980, the VA examiner specifically concluded that the Veteran's arthritis is directly due to the preservice surgery.  See July 2012 VA examination report.

The evidence is also clear and unmistakable that the preexisting disability did not undergo a permanent worsening beyond its normal progression during the Veteran's active service.  The July 2012 VA examiner determined that the Veteran's bilateral arthritis of the knees "naturally progressed over . . . almost 50 years since knee surgeries" of 1974.  The examiner found that the Veteran's in-service complaints of knee pain were arthritic changes "consistent in timing with natural progression of arthritis status post surgery in 1974."  It was noted that "C & P Exams immediately following separation from active duty show stable kneecaps."  The examiner concluded that the Veteran's "condition had not worsened due to his active duty service" and that "this was not an aggravation beyond natural progression for the veteran's preexisting bilateral congenital knee condition and surgery."  See July 2012 VA examination report.

The July 2012 VA examination report is based upon a review of the record and examination of the Veteran, and a rationale for the medical opinion was provided.  The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  A November 2012 letter from the Veteran's private treating physician states a current diagnosis and endorses VA's consideration of service treatment records, whatever they might show, in determining the issue of service connection.  The doctor specifically stated in relevant part: "I do not have records from the VA for the time of his injury.  He says he was seen and this is documented in your records. ... Based on our records and my interpretation of the timeline of knee problems, I think if there is documentation for a knee injury during the time of his service, this is the best way to determine compensation for a service related injury."  See November 2012 letter of Dr. P. I.  The Veteran characterizes this as a positive "nexus" opinion.  See VA Form 9 of November 2012.  However, the private doctor states only that consideration of service treatment records is the "best way to determine" entitlement to service connection.  The doctor did not state that the Veteran's current disability is related to service.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

The Veteran has credibly testified as to injury to both knees in 1979 during service when he was rappelling down a high wall.  See transcript of June 2016 Board hearing; Veteran's statement of March 1981.  Service treatment records document his complaint of knee symptoms during service, and he was diagnosed with "chondromalacia and arthritis of the knees" during service.  See July 1980 service treatment record.  As a layperson, however, the Veteran is not competent to associate his symptoms relating to a complex disorder of the knees to an in-service aggravation of the preexisting condition, with none of the situations outlined in Jandreau applying in this case.  See 38 C.F.R. § 3.159(a)(1) (2015).

The presumption of soundness of 38 U.S.C.A. § 1111 has been rebutted by clear and unmistakable evidence that the Veteran's bilateral knee disability both preexisted the Veteran's entry into service in September 1977 and was not aggravated by service.  Particularly, the medical evidence indicates that any increase that the preexisting bilateral knee disability underwent was due to the natural progress of the disease.  Accordingly the claim must be denied.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a bilateral knee disorder having been submitted, the request to reopen the claim is granted.

Entitlement to service connection for arthritis of the right knee is denied.

Entitlement to service connection for arthritis of the left knee is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


